WARD, Circuit Judge.
This is a petition to revise .an order of the District Court denying the application of the trustee for authority to sell the interest of the bankrupt’s estate in a tontine or endowment policy of insurance in the New York Eife Insurance Company on his life, and to compel him to execute an assignment of the said interest. The policy is dated December 14, 1898, for $1,000, payable to the bankrupt’s wife if she survive him, otherwise to his estate, or to such other beneficiary as he may designate, in consideration of the payment of an annual premium of $29.20 in advance for 20 years. It provides that, after having been in force 3 years, if any subsequent premium is not paid, the company will, if it is surrendered within 6 months thereafter, issue in its place a policy of paid-up insurance for $500, or' if not surrendered the insurance will be extended for $1,000 .payable if the insured die within the term of 17 years and 4 months.
The policy has no cash surrender value, but the insured is given the power to change the beneficiary at any time. If he survive his wife the policy is payable, not to her, but to his estate; and, if he live beyond the term of 20 years, he is given several options, some of which are: To receive any accumulated dividends in cash or the entire cash value of the property, or to receive the entire cash value converted into an annual income for life. These are property rights, as pointed out in our decision in Re White (handed down herewith) 174 Fed. 333, that pass to the trustee under section 70a(5) -of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 565 [U. S. Comp. St. 1901, p. 3451]) We think the court should have granted the trustee’s application to sell the bankrupt’s interest in the policy. AVhether a purchaser having no interest in the bankrupt’s life would take anything affects, not the nature, but only the value, of the property..
The order of the District Court is reversed.

For other cases see same topic & § number in Dec. & Am. Digs. 1907 to date, & Eep’r Indexes